In a taxpayer’s action to, inter alia, declare two resolutions of the defendant board of education to be “illegal, unlawful, void and of no effect”, George Weimer appeals, as limited by his brief, from so much of an order of the Supreme Court, Suffolk County (Baisley, J.), dated July 14, 1978, as denied the Burners’ motion for summary judgment and granted defendants judgment dismissing the complaint. By order dated May 27, 1980, this court affirmed the order insofar as appealed from (Weimer v Board of Educ., 75 AD2d 893). On February 19, 1981 the Court of Appeals dismissed the appeal to that court on the ground that appellant was without standing to appeal, and remitted the matter to this court with directions to dismiss the appeal to this court (52 NY2d 148). Accordingly, the appeal is dismissed, with $50 costs and disbursements. Cohalan, J. P., Margett, O’Connor and Weinstein, JJ., concur.